DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. J. Scott Karren on 6/02/2022.

Examiner’s amendments are as follows:

Replace claim 10, as follows:
A method for wireless communications at a first wireless device, comprising:
receiving, in a sidelink communication message, an indication of a transmit category of a second wireless device, the transmit category indicating a transmit parameter of the second wireless device, wherein the transmit category indicates a variable transmit category based at least in part on a communication configuration, wherein the first wireless device is associated with a first radio access technology and a second radio access technology, and wherein the variable transmit category comprises a first transmit category associated with the first radio access technology and a second transmit category associated with the second radio access technology;
determining, based at least in part on the indication, that the transmit parameter of the second wireless device is greater than a receive parameter of the first wireless device, wherein the receive parameter is based at least in part on a receive category of the first wireless device;
receiving a shared sidelink channel message; and
determining to refrain from decoding the shared sidelink channel message based at least in part on determining that the transmit parameter of the second wireless device is greater than the receive parameter of the first wireless device.

Replace claim 22, as follows:
A method for wireless communications at a first wireless device, comprising:
receiving, in a sidelink communication message, an indication of a transmit category of a second wireless device, the transmit category indicating a transmit parameter of the second wireless device, wherein the transmit category indicates a variable transmit category based at least in part on a communication configuration, wherein the first wireless device is associated with a first radio access technology and a second radio access technology, and wherein the variable transmit category comprises a first transmit category associated with the first radio access technology and a second transmit category associated with the second radio access technology;
determining, based at least in part on the indication, that the transmit parameter of the second wireless device is lower than or equal to a receive parameter of the first wireless device, wherein the receive parameter is based at least in part on a receive category of the first wireless device;
receiving a shared sidelink channel message; and
determining to decode the shared sidelink channel message based at least in part on determining that the transmit parameter of the second wireless device is lower than or equal to the receive parameter of the first wireless device.

Cancel claim 21.

Allowable Subject Matter
Claims 1, 3, 5-20, and 22-30, are allowed.

Reasons for Allowance
Regarding independent claims 1 and 30, (and their respective dependent claims), this communication warrants no Examiner's Reason for Allowance, as the prosecution and Applicant's reply make evident Reasons for Allowance (refer to Applicant's persuasive arguments/remarks filed on 05/10/2022), satisfying the record "record as a whole" as required by rule 37 CFR 1.104(e). In this case, the substance of Applicant's remarks and the amendments herein made to the claims clarifying the claimed invention indicate the reasons claims are patentable over the prior art of record. Reason for Allowance is in all probability evident from the record. Therefore, no Examiner's Statement of Reasons for Allowance is necessary (see M.P.E.P. 1302.14). Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Regarding independent claims 10 and 22 (and their respective dependent claims), Seo (US PGPUB 2017/0079035 A1) reference discloses  a method for transmitting and receiving signals in a wireless communication system supporting device-to-device (D2D) communication. Liu (US PGPUB 20180092067 A1) reference discloses a system and method for D2D discovery, configuration, and communication. However, Seo in view of Liu references whether taken alone or in combination fail to disclose “wherein the transmit category indicates a variable transmit category based at least in part on a communication configuration, wherein the first wireless device is associated with a first radio access technology and a second radio access technology, and wherein the variable transmit category comprises a first transmit category associated with the first radio access technology and a second transmit category associated with the second radio access technology; determining, based at least in part on the indication, that the transmit parameter of the second wireless device is greater than a receive parameter of the first wireless device, wherein the receive parameter is based at least in part on a receive category of the first wireless device; receiving a shared sidelink channel message; and determining to refrain from decoding the shared sidelink channel message based at least in part on determining that the transmit parameter of the second wireless device is greater than the receive parameter of the first wireless device” and used in combination with each and every limitations of the claims.
The aspect summarized above are neither anticipated nor obviated by the prior art of the record.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Pertinent Priori Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee (US PGPUB 2019/0045465 A1) reference discloses a method and apparatus of transmitting a sidelink synchronization signal in a wireless communication system and a UE.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED Z HAIDER whose telephone number is (571)270-5169. The examiner can normally be reached MONDAY-FRIDAY 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED HAIDER/Primary Examiner, Art Unit 2633